                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY

GEORGE STOKES,                         No. 19-cv-20414 (NLH) (JS)

          Plaintiff,

     v.                                         OPINION

INTERNAL AFFAIRS SECTION, et
al.,

          Defendants.


APPEARANCE:
George Stokes, 260218
Atlantic County Jail
5060 Atlantic Ave.
Mays Landing, NJ 08330
     Plaintiff Pro se

HILLMAN, District Judge

     Plaintiff George W. Stokes, presently incarcerated in the

Atlantic County Jail in Mays Landing, New Jersey, seeks to bring

a complaint under 42 U.S.C. § 1983 against several Atlantic City

and Atlantic County officials for an illegal search that

allegedly took place on July 7, 2017 as the result of an alleged

long-standing policy regarding walkthroughs in Atlantic City

rooming houses.   See ECF No. 1.

     At this time, the Court must review the Complaint, pursuant

to 28 U.S.C. § 1915(e)(2) to determine whether it should be

dismissed as frivolous or malicious, for failure to state a

claim upon which relief may be granted, or because it seeks

monetary relief from a defendant who is immune from such relief.

                                   1
For the reasons set forth below, the Court will dismiss the

Complaint with prejudice.     28 U.S.C. § 1915(e)(2)(b)(ii).

I.    BACKGROUND

      Plaintiff alleges that Atlantic City has a long-standing

policy of permitting police officers to have keys to Atlantic

City rooming houses where they conduct illegal walkthroughs of

the buildings.     He states that he was in his room at the Fox

Manor Hotel on July 7, 2017 when members of the Special

Investigation Section entered his room while he was sleeping.

ECF No. 1 at 20.     He alleges they conducted an illegal search of

his room and was charged with possession of cocaine and

conspiracy and was released on a summons.     Id. at 22.   Plaintiff

further alleges he was “propositioned” by one of the officers

who then offered to not charge him with more offenses if

Plaintiff did not report the harassment to Internal Affairs.

Id. at 21-22.

      Plaintiff filed complaints with the Atlantic City Police

Department and Atlantic County Prosecutor’s Office after the

events.   Id. at 22.

II.   STANDARD OF REVIEW

      Section 1915(e)(2) requires a court to review complaints

prior to service in cases in which a plaintiff is proceeding in

forma pauperis.     The Court must sua sponte dismiss any claim

that is frivolous, is malicious, fails to state a claim upon

                                   2
which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief.    This action is

subject to sua sponte screening for dismissal under 28 U.S.C. §

1915(e)(2)(B) because Plaintiff is proceeding in forma pauperis

and is incarcerated.

     To survive sua sponte screening for failure to state a

claim, the complaint must allege “sufficient factual matter” to

show that the claim is facially plausible.    Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).    “‘A claim has

facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’”    Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).    “[A]

pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007)).

III. DISCUSSION

     Plaintiff raises claims of illegal search and seizure under

the Fourth Amendment.   Plaintiff claims, as pled, are barred by

the statute of limitations.

     “Although the running of the statute of limitations is

ordinarily an affirmative defense, where that defense is obvious

                                 3
from the face of the complaint and no development of the record

is necessary, a court may dismiss a time-barred complaint sua

sponte . . . for failure to state a claim.”     Ostuni v. Wa Wa’s

Mart, 532 F. App’x 110, 111–12 (3d Cir. 2013) (per curiam).

Section 1983 complaints are governed by New Jersey’s limitations

period for personal injury and must be brought within two years

of the claim’s accrual.    See Wilson v. Garcia, 471 U.S. 261, 276

(1985); Dique v. New Jersey State Police, 603 F.3d 181, 185 (3d

Cir. 2010).    “Under federal law, a cause of action accrues ‘when

the plaintiff knew or should have known of the injury upon which

the action is based.’”    Montanez v. Sec’y Pa. Dep’t of Corr.,

773 F.3d 472, 480 (3d Cir. 2014) (quoting Kach v. Hose, 589 F.3d

626, 634 (3d Cir. 2009)).

       Plaintiff’s illegal search and seizure claims, as well as

any false arrest claims, accrued on the date of the search: July

7, 2017.    See Woodson v. Payton, 503 F. App’x 110, 112 (3d Cir.

2012) (holding statute of limitations began on date when

plaintiff “indisputably knew about the alleged faults of search

and seizure”); Singleton v. DA Philadelphia, 411 F. App'x 470,

472 (3d Cir. 2011) (noting claim for false arrest accrues on

date of arrest).    Plaintiff’s complaint was due on July 8, 2019

at the latest. 1   He did not submit his complaint until November




1   July 7, 2019 was a Sunday.   Fed. R. Civ. P. 6(a)(1)(C).
                                   4
2019.   ECF No. 1.   As there are no grounds for equitable

tolling, 2 these claims are dismissed with prejudice as barred by

the statute of limitations.    Ostuni v. Wa Wa’s Mart, 532 F.

App’x 110, 112 (3d Cir. 2013) (per curiam) (affirming dismissal

with prejudice due to expiration of statute of limitations).

     Generally, “plaintiffs who file complaints subject to

dismissal under [§ 1915] should receive leave to amend unless

amendment would be inequitable or futile.”    Grayson v. Mayview

State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).    As the complaint

is barred by the statute of limitations and no equitable tolling

principles apply, the Court finds that amendment would be

futile.   Leave to amend will be denied.

CONCLUSION

     For the reasons stated above, the Complaint will be

dismissed with prejudice for failure to state a claim.    An

appropriate order follows.

Dated: January 15, 2020               __s/ Noel L. Hillman________
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.


2 Although the Court may toll, or extend, the statute of
limitations in the interests of justice, tolling is not
warranted in this case because the state has not “actively
misled” Plaintiff as to the existence of his cause of action,
there are no extraordinary circumstances that prevented him from
filing the claim, and there is nothing to indicate he filed the
claim on time but in the wrong forum. Omar v. Blackman, 590 F.
App’x 162, 166 (3d Cir. 2014). Plaintiff submitted Internal
Affairs complaints and wrote to the Mayor of Atlantic City,
indicating that he was aware he had a claim based on the events
of July 7, 2017. ECF No. 1 at 19.
                                  5
